ICJ_103_Diallo_GIN_COD_2010-11-30_JUD_01_ME_04_EN.txt.        DISSENTING OPINION OF JUDGE BENNOUNA

 nglish Original Text]

Link between the arrest, detention and expulsion of Mr. Diallo and the viola-
n of his direct rights as associé — Recovery of debts — Sole associé — Con-
aints on the exercise of rights — Exercising the functions assigned to the
neral meetings of the companies — Right to take part and vote in general
 etings — Right to exercise the functions of a gérant — Right to oversee and
 nitor the management of the companies — Usus and fructus of the right to
operty over the parts sociales.


 1. I voted against subparagraph (6) of the operative part of the Judg-
ent, which “[f]inds that the Democratic Republic of the Congo has not
olated Mr. Diallo’s direct rights as associé in Africom-Zaire and Afri-
ntainers-Zaire”, since I believe that the unlawful and arbitrary charac-
   of Mr. Diallo’s arrest, detention and expulsion (subparagraphs (2) to
   of the operative part) resulted in the violation of his direct rights as
socié in the two companies.
 2. In its Judgment of 24 May 2007 on preliminary objections (Ahma-
 u Sadio Diallo (Republic of Guinea v. Democratic Republic of the
  ngo), Preliminary Objections, Judgment, I.C.J. Reports 2007 (II),
  606, para. 66), the Court left it until the merits stage to assess “the
 ects on these various rights [as associé and gérant] of the action against
r. Diallo”. It has clearly emerged at the merits stage of this case that
hen Mr. Diallo was twice detained, in 1988-1989 and 1995-1996, and
en finally expelled from the DRC, it was not simply at the whim of the
 thorities of that country, but because, on each occasion, he had
 empted to recover the debts which were allegedly owed to his compa-
es by the State or by companies in which the State holds a significant
 rtion of the capital. The debts owed by the State to Africom-Zaire in
e “listing paper” affair were acknowledged by the Finance
inister, who issued bills of exchange to settle them, but payment
  s then stopped on the order of the Prime Minister on 14 January 1988,
r. Diallo having been accused of “fraud”. On 25 January 1988, he
  s detained and imprisoned on the order of the Prime Minister for
most a year, without being brought to trial and without the State
 tling its debt to Africom-Zaire.
 3. Mr. Diallo was to meet with similar difficulties when he brought
 al proceedings to recover the debts owed by oil corporations in the
RC to Africontainers-Zaire. On 13 June 1995, he obtained a judgment
om the Kinshasa Tribunal de grande instance ordering Zaire Shell to
 y the sum of US$13 million to Africontainers-Zaire, that decision
ing enforceable. However, he was never to succeed in enforcing it ;

                                                                          89

 ving been the subject of an expulsion decree issued by the Prime Min-
 er on 31 October 1995, he was arrested on 5 November and expelled
om the DRC on 31 January 1996. In the meantime, on 15 November
 95, the Zaire Fina and Zaire Mobil Oil companies wrote to the Prime
 inister concerning the “[a]ttempted fraud and destabilization of oil
 mpanies by Diallo Ahmadou Sadio”. The two companies drew the
 ime Minister’s attention to the fact that “in June 1995 Mr. Diallo
hmadou Sadio, a Guinean subject, sued Zaire Shell and was awarded
S$13,000,000” and that “[e]ncouraged by his success in these proceed-
gs, Mr. Diallo is now threatening Zaire Mobil Oil and Zaire Fina” on
 e basis of “claims [which] are fictitious and out of all proportion”. They
 ded that they “fear that Diallo’s greed may imperil their very existence,
  endangering their commercial activities and the job security of their
mployees”, concluding “[t]hat is why we seek government intervention
  warn the courts and tribunals of Mr. Diallo Ahmadou Sadio’s activi-
 s in his campaign to destabilize trading companies”.


4. This letter, sent to the Prime Minister by public corporations in the
RC in which the State holds a substantial portion of the capital, reveals
e true reason for the detention and expulsion of Mr. Diallo, namely the
 al proceedings which he brought to recover the debts owed to Afri-
ntainers-Zaire by Congolese companies. It is of little significance that
e letter is dated after the expulsion decree, since it is based on the judg-
ent given against Zaire Shell on 13 June 1995 by the Kinshasa Tribunal
 grande instance.

 5. Furthermore, the Court has itself pointed out that
   “it is difficult not to discern a link between Mr. Diallo’s expulsion
   and the fact that he had attempted to recover debts which he
   believed were owed to his companies by, amongst others, the
   Zairean State or companies in which the State holds a substantial
   portion of the capital, bringing cases for this purpose before the
   civil courts” (Judgment, para. 82).
 t the Court has not drawn the consequences in terms of the infringe-
ents of Mr. Diallo’s direct rights as associé that were to result from the
pulsion.
6. The DRC authorities therefore clearly wished to force Mr. Diallo
 t of the territory of their country, so that he could no longer exercise
  direct rights as associé and gérant of Africom-Zaire and Africontainers-
 ire. It is thus difficult to understand how the Court can find (in
bparagraph (6) of the operative part) that the DRC has not violated
ese rights, when the very purpose of the expulsion of Mr. Diallo was to
event him from taking care of his companies. This is tantamount to
knowledging that the authorities of that country were able to get rid of
r. Diallo in this way and keep him from managing his affairs — which

                                                                         90

 iftly went into decline — without committing any breach at all of inter-
 tional law, which allows Mr. Diallo’s State of nationality to raise the
 ue of the DRC’s responsibility for wrongful acts that infringed
r. Diallo’s direct rights as associé.
 7. Such is the extent to which the findings of the majority on this point
ay represent a serious precedent, if they are perceived as giving “carte
anche” for ploys designed to neutralize foreign investors by expelling
em from the territory in which they are carrying on their activities.
 situation of this kind is all the more troubling because it is accepted,
  this case, that Mr. Diallo did in fact become the sole associé of the
 o companies, and that since he was “fully in charge and in control of
 ricom-Zaire, he was also, directly or indirectly, fully in charge and in
ntrol of Africontainers-Zaire” (Judgment, para. 110).
 8. It is true that, according to the Barcelona Traction jurisprudence,
ere is a distinction between the rights of shareholders and those of the
mpany, so that an infringement of the latter does not necessarily involve
breach of the former (Barcelona Traction, Light and Power Company,
mited (Belgium v. Spain), Second Phase, Judgment, I.C.J. Reports 1970,
 36, para. 46). However, a forced separation between the sole associé
 d his company is likely to result in a violation of the rights of both. Since
at associé has been prevented from exercising his rights, the company
ll be like a ship without a rudder and will inevitably founder ; that was
 be the case with Africom-Zaire and Africontainers-Zaire.
 9. Mr. Diallo’s direct rights, as claimed by Guinea, pertain to the right
  participate and vote in general meetings, the right to be appointed
rant and to exercise that function, the right to oversee and monitor the
anagement of the companies, and the right to property over the parts
ciales (Judgment, para. 116).
 10. On the right to take part and vote in general meetings, the Court
 serves that there is no evidence of a general meeting of either company
ing held before or after the expulsion of Mr. Diallo, a necessary condi-
 n for him to participate in such a meeting. It therefore asks whether
r. Diallo was deprived of the right to convene a general meeting, which
ust be held on Congolese territory, and concludes that such was not the
se (ibid., para. 121). The Court further adds that Mr. Diallo could have
 d himself represented by a proxy.
 11. Such reasoning, based on the purely formal aspect of Mr. Diallo’s
 ect right to convene general meetings of his companies, which must be
ld in the DRC, takes no account whatsoever of the nature of his con-
ction with them. It can readily be understood that, as the sole associé,
r. Diallo himself directly exercised the powers vested in the general
eeting, for example the allocation of profits, and that in reality the issue
hich arose following his expulsion was not so much the right to convene
 general meeting as that of exercising the functions assigned to it.
early, he was the only person able to do that, and he was prevented
om doing so as a result of his expulsion.


                                                                           91

 12. The majority, noting that Mr. Diallo could appoint a proxy for
 ricom-Zaire, though not for Africontainers-Zaire, has taken the for-
alistic approach almost to the point of caricature, stating that
Mr. Diallo, acting as associé of Africontainers-Zaire, could appoint the
 presentative or agent’ of Africom-Zaire as his proxy for a general
eeting of Africontainers-Zaire” (Judgment, para. 125).
 13. On the basis of the fact that Mr. Diallo is a partner with Africom-
 ire (of which he is the sole associé) in Africontainers-Zaire, the major-
  took the view that, by appointing a proxy from the former company,
  would no longer be debarred by the provisions of Article 22 of the
 ticles of Incorporation of Africontainers-Zaire. Formal contortions of
 s kind are surprising, especially when the issue is ultimately the same,
 mely, that Mr. Diallo was prevented from genuinely exercising the
nctions assigned to the general meeting of either of the companies, in
hich he is the sole associé.
 14. If it is accepted, as the Court noted in its 2007 Judgment on
 isdiction, that “Mr. Diallo, who was associé in Africom-Zaire and
 ricontainers-Zaire, also held the position of gérant in each of them”,
ere remains the question of whether his right to exercise the functions of
at position was violated by the DRC. In its Judgment on the merits,
e Court considers that “[w]hile the performance of Mr. Diallo’s duties
 gérant may have been rendered more difficult by his presence outside
e country, Guinea has failed to demonstrate that it was impossible to
 ry out those duties” (ibid., para. 135). But how could that be demonstrated ?
as it not sufficient to look back at the context of the expulsion of
r. Diallo, who had been blacklisted by the Congolese authorities, which
 d accused him of corruption and of having “breached Zairean public
der, especially in the economic, financial and monetary areas” (expul-
 n decree of 31 October 1995), in order for the Court to conclude that
 had become impossible for him ipso facto to perform his duties as
rant, since he was no longer able to liaise with his Congolese discussion
 rtners, in particular the public services involved with the debts owed to
  companies ?
 15. The Court next turns to Mr. Diallo’s right to oversee and monitor
e actions of management, and observes that “[w]hile it may have been
e case that Mr. Diallo’s detentions and expulsion from the DRC ren-
red the business activity of the companies more difficult, they simply
uld not have interfered with his ability to oversee and monitor the
rance, wherever he may have been” (Judgment, para. 147). Here again, the
ourt goes no further than a statement of principle which has no connec-
 n with the reality at issue, especially when it is appreciated to what
tent such monitoring requires an actual presence in the country con-
rned of the person responsible for it, who in this case is the sole associé,
en if the latter succeeds in appointing local collaborators in the DRC.
 16. As regards Mr. Diallo’s right to property over his parts sociales,
cluding his right to receive any dividends or any monies payable in the
ent of the companies being liquidated, the Court confines itself to stating

                                                                           92

at “[t]here is . . . no evidence that any dividends were ever declared or
at any action was ever taken to wind up the companies” (Judgment,
 ra. 157). And yet Mr. Diallo lived well on the income from his com-
 nies while he was resident in the DRC !
 17. As for the power to decide on the dissolution of the company,
hich lies with the general meeting (Article 99 of the 1887 Decree), this is
 theory a collective act which must be voted for by the associés, but in
e present case, the decision lay with Mr. Diallo. Having been expelled,
 was impossible for him in practice to carry out the winding-up and
 uidation of his companies and to realize the remainder of their
sets, leaving aside the fact that those companies, neglected and deprived
  income from the debts owed to them by the Congolese State, had in
e meantime totally collapsed. It may be true that Mr. Diallo was not
  mally deprived of his right to property over his parts sociales, but the fact
 that he was completely deprived of the usus and fructus of that right,
  ce he could neither draw dividends from them nor actually do with
em as he wished.
 18. In this case, the hindrance to the exercise of Mr. Diallo’s rights, as
 esult of his expulsion, amounted in my view to the DRC depriving him
  his direct rights as associé, thereby committing wrongful acts which
gage its international responsibility. By distinguishing, in its Judgment
  24 May 2007 on preliminary objections, between the rights of associés
 d those of the companies, the Court sought to take into account the
  al structure of the latter ; in its Judgment of 30 November 2010 on the
erits, by refusing to take account of Mr. Diallo’s right to exercise his
 hts as associé, the Court has left those rights devoid of any real scope.


                                        (Signed) Mohamed BENNOUNA.




                                                                            93

